DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
The amendment filed on 06/17/2022 has been entered.  Claims 1-13 and 27-44 remain withdrawn, claims 14 and 23 have been amended, no claims have been canceled, and no new claims have been added.  Therefore, claims 14-26 remain pending in the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The 112(f) claim interpretation of claims 14 and 23 noted in the Office Action dated 02/18/2022 have been withdrawn, since Applicant has amended the claims to remove the term “configured to” from the previously mentioned claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-22 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2009114127A1-Adams et al. (hereafter Adams).
Claim 14: “A bioreactor system for effecting a fermentation process for producing a liquid product from a gas feed stream,”:  Adams discloses a fermentation bioreactor 3 (pg. 14, line 10) and Adams discloses the medium and gaseous substrate are fermented by the bacteria to produce ethanol and acetate acid (pg. 14, lines 11-12).  Further, Adams disclose gaseous substrates includes gasses or streams (pg. 6, lines 11-12).
“the bioreactor system comprising: a bioreactor vessel adapted to contact microorganisms with a gas feed in a biosolid containing liquid that contains the microorganisms and other solid material to produce said liquid product wherein said bioreactor vessel defines a bioreactor outlet for removing a bioreactor effluent from the bioreactor vessel,”:  Adams disclose the term "bioreactor," "reactor," or "fermentation bioreactor," include a fermentation device consisting of one or more vessels (pg. 4, lines 22-23).  Further, Fig. 1 of Adams illustrates a bioreactor or vessel 3 and reactor 5.  Adams discloses the present invention relates to methods for sustaining microorganism culture in a syngas fermentation reactor (pg. 2, lines 1-2) and Adams discloses solids are kept in suspension (pg. 11, lines 2-3).  Also, Adams disclose a continuous flow of gaseous substrate 1 comprising at least one reducing gas, e.g., CO or H2, is supplied at a selected gas feed rate and a continuous flow of liquid phase nutrient medium 2 at a selected nutrient feed rate are supplied to a fermentation bioreactor 3 containing a subject bacteria (pg. 14, lines 7-11).  Further, Adams disclose as the free acid concentration increases, increasing the flow of a liquid stream into the system with an increase in the permeate purge will wash more free acid out of the culture while preventing unwanted cell washout (pg. 12, lines 2-5).  Also, Adams discloses a permeate purge was used during the experiments to prevent unwanted cell loss, but the purge stream was diverted to waste and was not recycled back into the bioreactor (pg. 28, lines 12-14).  
“a product separator vessel in fluid communication with the bioreactor outlet, the product separator vessel disposed to receive at least a portion of the bioreactor effluent,”:  Adams disclose liquid effluent from the reactor 5 is sent to a cell separator 6 where the cells 7 and permeate (cell free liquid) 8 are separated (pg. 15, lines 21-22).  Further, Fig. 1 of Adams illustrate the product separator (cell separator 6) is in fluid communication with the bioreactor outlet (reactor 5).  
“the product separator vessel comprising: an internal configuration arranged to separate the bioreactor effluent and produce a product stream comprising the liquid product and a liquid stream containing suspended solids at a higher concentration than said product stream;”:  Adams disclose the cell separator 6 can be that of a continuous centrifuge, hollow fiber or spiral wound filtration system, ceramic filter system or other solid/liquid separator, all of which comprise internal configurations arranged to separate the bioreactor effluent and produce a product stream comprising the liquid product and a liquid stream containing suspended solids at a higher concentration than said product stream.
“a product outlet providing the liquid product, and a liquid stream outlet providing the liquid stream;”:  Adams disclose an outlet connects the cells and permeate portion of the cell separator to the bioreactor.  Further, Adams disclose another outlet that connects the permeate 8 for more separation to a molecular sieve 12 and a distillation column 9 (pg. 15, lines 28-33, Fig. 1).
“a solids concentration vessel having at least one membrane disposed therein, the at least one membrane being in fluid communication with the liquid stream outlet and disposed to receive the liquid stream comprising suspended solids;”:  Adams disclose substrate and nutrient concentrations maintained in the bioreactor, cell concentration in the bioreactor (pg. 5, lines 4-5).  Further, Adams disclose the reactor had a cell recycle loop using a hollow fiber membrane, which permitted a permeate purge to be used in order to prevent cell loss during the experiment (pg. 26, lines 4-6).
“wherein the solids concentration vessel provides for separation of the liquid stream into a permeate and a retentate, the retentate including a higher concentration of suspended solids than the liquid stream;”:  Adams disclose the reactor had a cell recycle loop using a hollow fiber membrane, which permitted a permeate purge to be used in order to prevent cell loss during the experiment (pg. 26, lines 4-6).
“and a liquid recovery zone disposed to receive at least a portion of the retentate, the liquid recovery zone provides for separation the retentate into a clarified stream comprising liquid and a concentrate stream comprising the suspended solids and having a higher concentration of suspended solids relative to the retentate.”:  Adams disclose the recycle water 11 contains excess nutrients not used in the fermentation, but any excess vitamins from fermentation or cell lysis are destroyed by thermal distillation. The ethanol overhead 10 is sent to a molecular sieve 12 where anhydrous ethanol 13, the desired final product, is separated from dilute ethanol 14 which is sent back to the distillation column 9 (pg. 15, lines 30-33).  Further, Adams disclose cell recycle 8 is used in this reactor in order to get the most production out of the cells sent back to the reactor 9 (pg. 23, lines 17-18).  Also, Adams disclose the cells 7 are sent back to the bioreactor and the permeate 8 is sent to product recovery (pg. 15, line 23).

Claim 15: “wherein the solid concentration vessel includes a membrane having an inlet surface side and an outlet surface side, the membrane being arranged to contact the liquid stream and to allow permeate though the membrane such that a permeate comprising a liquid having a reduced concentration of suspended solids relative to the liquid stream is collected past the membrane and a retentate with an increased concentration of suspended solids relative to the liquid stream remains before the membrane.”:  Adams disclose the reactor had a cell recycle loop using a hollow fiber membrane, which permitted a permeate purge to be used in order to prevent cell loss during the experiment (pg. 26, lines 4-6), further, a hollow fiber membrane comprises and inlet and outlet, thus permitting liquid to permeate through.

Claim 16: “wherein the solids concentration vessel defines a permeate outlet for withdrawing the permeate and a retentate outlet for withdrawing the retentate separately from the permeate.”:  Adams disclose the reactor had a cell recycle loop using a hollow fiber membrane, which permitted a permeate purge to be used in order to prevent cell loss during the experiment (pg. 26, lines 4-6), further, a hollow fiber membrane comprises and inlet and outlet, thus permitting liquid to permeate through.  Further, Adams disclose liquid effluent from the reactor 5 is sent to a cell separator 6 where the cells 7 and permeate (cell free liquid) 8 are separated (pg. 15, lines 21-22).

Claim 17: “wherein the liquid recovery zone defines a clarified liquid outlet, and wherein the bioreactor is in fluid communication with the liquid outlet to receive at least portion of the of the clarified stream.”:  Also, Adams disclose the cells 7 are sent back to the bioreactor and the permeate 8 is sent to product recovery (pg. 15, line 23).  Also, disclose the ethanol overhead 10 is sent to a molecular sieve 12 where anhydrous ethanol 13, the desired final product, is separated from dilute ethanol 14 which is sent back to the distillation column 9 (pg. 15, lines 30-33).  Further, Adams disclose cell recycle 8 is used in this reactor in order to get the most production out of the cells sent back to the reactor 9 (pg. 23, lines 17-18).
Claim 18: “wherein the permeate outlet is in fluid communication with the bioreactor vessel and disposed to receive at least a portion of the permeate.”:  Adams disclose the cells 7 are sent back to the bioreactor and the permeate 8 is sent to product recovery (pg. 15, line 23).  Further, Adams disclose the reactor had a cell recycle loop using a hollow fiber membrane, which permitted a permeate purge to be used in order to prevent cell loss during the experiment (pg. 25, lines 4-6).

Claim 19: “wherein the product separation vessel comprises a distillation column operable to produce a product stream as an overhead stream and the liquid stream as a bottoms stream.”:  Adams disclose cell separation is accomplished by using a continuous centrifuge, hollow fiber or spiral wound filtration system, ceramic filter system or other solid/liquid separator (pg. 15, lines 24-25).  Further, Adams disclose permeate 8 is separated in a distillation column (pg. 15, line 28).

Claim 20: “further comprising a scouring medium dispersed in the solids concentration vessel, the scouring medium being circulated within the solids concentration vessel across the inlet face of the membrane.”:  Adams disclose the gas feed to this reactor is unconverted gas 3 from the production stage 4 and the liquid feed is fresh medium  (pg. 23, lines 8-9).  Further, Adams disclose a synthesis or waste gas containing CO and/or carbon dioxide/gaseous hydrogen is continuously introduced into a stirred tank bioreactor containing a strain of C. ljungdahlii, along with a conventional liquid medium containing vitamins, trace metals and salts (pg. 41, lines 3-6).

Claim 21: “wherein the scouring medium comprises at least one of a gas, a liquid and a particulate material, and wherein the membrane includes a hollow fiber membrane.”:  Adams disclose the gas feed to this reactor is unconverted gas 3 from the production stage 4 and the liquid feed is fresh medium  (pg. 23, lines 8-9).  Further, Adams disclose a cell recycle loop using a hollow fiber membrane (pg. 26, line 34).

Claim 22: “wherein the solids concentration vessel is adapted to receive a gaseous fluidization medium and maintain an upward superficial velocity of the fluidization medium at a rate that is sufficient to keep the fluidization medium in an agitated state.”:  Adams disclose a continuous flow of gaseous substrate 1 comprising at least one reducing gas, e.g., CO or H2, is supplied at a selected gas feed rate and a continuous flow of liquid phase nutrient medium 2 at a selected nutrient feed rate are supplied to a fermentation bioreactor (pg. 13, lines 7-10).  Further, Adams disclose while at least one, and sometimes more than one, parameter of gas feed rate, liquid feed rate, agitation rate, or H2 partial pressure is adjusted (pg. 17, lines 10-12).  Also, Adams disclose the reactor is started with a batch liquid phase (liquid medium is not initially fed continuously to the reactor), at low agitation rates (pg. 23, lines 1-2); Adams disclose the gas feed rate and agitation rate are preferentially kept low (pg. 24, lines 17-18).  Also, Adams disclose the agitation in effect also keeps the cells suspended; it is believed that the cells should be suspended in order to provide constant contact with CO2 (pg. 30, lines 30-31).

Claim 25: “wherein the solids concentration vessel is adapted to receive a gaseous fluidization medium and maintain an upward superficial velocity of the fluidization medium at a rate that is sufficient to keep the fluidization medium in an agitated state.”:  Adams disclose a continuous flow of gaseous substrate 1 comprising at least one reducing gas, e.g., CO or H2, is supplied at a selected gas feed rate and a continuous flow of liquid phase nutrient medium 2 at a selected nutrient feed rate are supplied to a fermentation bioreactor (pg. 13, lines 7-10).  Further, Adams disclose while at least one, and sometimes more than one, parameter of gas feed rate, liquid feed rate, agitation rate, or H2 partial pressure is adjusted (pg. 17, lines 10-12).  Also, Adams disclose the reactor is started with a batch liquid phase (liquid medium is not initially fed continuously to the reactor), at low agitation rates (pg. 23, lines 1-2); Adams disclose the gas feed rate and agitation rate are preferentially kept low (pg. 24, lines 17-18).  Also, Adams disclose the agitation in effect also keeps the cells suspended; it is believed that the cells should be suspended in order to provide constant contact with CO2 (pg. 30, lines 30-31).

Claim 26: “wherein the liquid recovery zone comprises a centrifuge.”:  Adams disclose a continuous centrifuge can be used for recover of the permeate and separation (pg. 15, lines 21-25).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over as WO2009114127A1-Adams et al. (hereafter Adams) above, and further in view of US 4,250,033-Hickey et al. (hereafter Hickey). 
Regarding claim 23, Adams teaches the invention discussed above in claim 22.  Further, Adams teaches a scouring medium and solids concentration vessel discussed above.  However, Adams does not explicitly teach wherein the scouring medium comprises a particulate material selected from the group consisting of granulated activated carbon, silica, aluminosilicate, ceramic and plastic particulates, and wherein the particulate material separates from the retentate within the solids concentration vessel.
For claim 23, Hickey teaches an invention generally relating to a fluidized-bed reactor in which waste water or other liquid to be processed is conducted upwardly through a bed of small carrier particles (Col. 1, lines 13-15) and Hickey teaches and scouring medium of silica sand (Col. 4, line 65), which reads on the instant claim limitation of wherein the scouring medium comprises a particulate material selected from the group consisting of granulated activated carbon, silica, aluminosilicate, ceramic and plastic particulates, and wherein the particulate material separates from the retentate within the solids concentration vessel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Adams to include wherein the scouring medium comprises a particulate material selected from the group consisting of granulated activated carbon, silica, aluminosilicate, ceramic and plastic particulates, and wherein the particulate material is configured to readily separate from the retentate within the solids concentration vessel as taught by Hickey, because Hickey teaches the use of small sand or other particles provides a vast surface area on which the bacteria can flourish and grow, thereby making it possible to remove a considerable amount of contaminants from the waste water (Col. 2, lines 3-6); thus the sand particles are capable of readily separating from the retentate within the solids concentration vessel.
Regarding claim 24, Adams teaches the invention discussed above in claim 23.  Further, Adams teaches a solids concentration vessel discussed above.  However, Adams does not explicitly the solids concentration vessel is arranged to fluidize particles of the particulate material and wherein the solids concentration vessel includes a fluidization inlet to receive a fluidization medium.
For claim 24 Hickey teaches Hickey teaches an invention generally relating to a fluidized-bed reactor in which waste water or other liquid to be processed is conducted upwardly through a bed of small carrier particles (Col. 1, lines 13-15), and inlet pipe (Col. 6, line 20), and Hickey teaches in a fluidized-bed reactor wherein waste water or other liquid to be processed is con ducted upwardly therein at a velocity conducive to fluidization through a bed of particles which function as a carrier for biological growth (Col. 5, lines 30-34), which reads on the instant claim limitation of the solids concentration vessel is arranged to fluidize particles of the particulate material and wherein the solids concentration vessel includes a fluidization inlet to receive a fluidization medium.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Adams to include the solids concentration vessel is arranged to fluidize particles of the particulate material and wherein the solids concentration vessel includes a fluidization inlet to receive a fluidization medium as taught by Hickey, because Hickey teaches biota-seeded bed particles of sand or other particular material are fluidized by the passage of the waste water at an appropriate velocity through the reactor column to create a fluidized bed (Col. 6, lines 23-26) and Hickey teaches small particles, such as activated carbon or sand, at a velocity sufficient to cause motion or fluidization of all of the medium which then functions as a carrier or support surface for the growth of bacteria (Col. 1, lines 67-69 and Col. 2, lines 1-2).


Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive.  Regarding the bottom of pg. 13 and the top of pg. 14 of Applicant’s arguments, where Applicant asserts the reference of Adams et al. (hereafter Adams), is different from the claims presented in the instant application because Adams teaches a process for maintaining viability of cells during a loss of nutrients, primarily to syngas, where Applicant states is similar to Applicant’s formic accident patent.  Also, Applicant asserts Adams uses a membrane to recover live cells from removed fermenter broth and return those cells to the reactor.  
Adams disclose an invention directed to improvements in microbial fermentation methods for the production of alcohol from a gaseous substrate containing at least one reducing gas containing at least one acetogenic microorganism (pg. 1, line 6-8).  Also, Adams disclose a fermentation bioreactor 3 (pg. 14, line 10) and Adams discloses the medium and gaseous substrate are fermented by the bacteria to produce ethanol and acetate acid (pg. 14, lines 11-12).  Further, Adams disclose gaseous substrates includes gasses or streams (pg. 6, lines 11-12); which pertains to the instant application and reads on the limitation(s) presented in claim 14.  Also, Adams discloses a reactor having a hollow fiber membrane which allows a permeate purge to be used in order to prevent cell loss during the process (pg. 26, lines 4-6), which pertains to the instant application, noted in Para. [0009], lines 12-14 of the instant Specification, and thus to the claims as discussed in the previous Office Action mailed on 02/18/2022.
Regarding the bottom of pg. 14 of Applicant’s arguments, where Applicant asserts the combination of the secondary reference Hickey et al. (hereafter Hickey) does not satisfy the deficiencies of Adams.  However, the reference of Hickey describes an invention relating to reactors for extracting nitrogen compounds such as nitrate or ammonia from waste water by means of a fluidized bed of solid particles serving as carriers for micro-organisms grown thereon (Col. 1, lines 21-25).  Additionally, Hickey teaches a scouring medium of silica sand (Col. 4, line 65) which read on the claim limitation of wherein the scouring medium comprises a particulate material selected from the group consisting of granulated activated carbon, silica, aluminosilicate, ceramic and plastic particulates, and wherein the particulate material separates from the retentate within the solids concentration vessel.  Moreover, Hickey provides a teaching for utilizing the granulated silica where the small sand or other particles allows for a large surface area for which bacteria can grow and thus remove a large quantity of waste from the liquid or water (Col. 2, lines 3-6).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        

/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799